In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1458V
                                        UNPUBLISHED


    KAREN CONLEY,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: February 4, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (flu) Vaccine
                                                            and Pneumococcal Conjugate
                       Respondent.                          Vaccine; Shoulder Injury Related to
                                                            Vaccine Administration (SIRVA)


Sean Franks Greenwood, Greenwood Law Firm, Houston, TX, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

      On September 23, 2019, Karen Conley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a shoulder injury related to
vaccine administration (SIRVA) after receiving a flu and pneumonia vaccine on December
2, 2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On January 25, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent concluded that Petitioner “ suffered a Table injury of right

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
SIRVA. DICP did not identify any other causes for petitioner’s right SIRVA, and based on
the medical records outlined above, petitioner met the statutory requirements by
experiencing six months of residual effects . . . . Therefore, based on the record as it now
stands, compensation is appropriate, as petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id. at 5. Respondent further agrees that the scope of
damages to be awarded is limited to [P]etitioner’s right SIRVA and its related sequelae
only.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2